PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/416,321
Filing Date: 20 May 2019
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Vijay Ekambaram et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-14 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-14 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-14 were rejected under 35 U.S.C. 103 as being unpatentable over Kloostra (US 2009/0125369) in view of Bunn (US 2006/0028556).

(2) Response to Argument
Regarding the rejection under 35 U.S.C. 112(a), Appellant argues that the specification discloses in paragraph [0044] how the function or result of “identifying hidden relationships” is performed or achieved.  The Examiner respectfully disagrees.  Independent claims 1 and 8 recites “identifying hidden relationships between individuals and organizations in the suspicious activity report data”.  Paragraph [0044] of the specification notes data from the SAR may be compared to data provided by IBM® InfoSphere®, which is a proprietary IBM platform, in order to discover hidden relationships.  Specifically, it is respectfully submitted to one of ordinary skill “IBM® InfoSphere® Identity Insight” discussed in paragraph [0044] of the specification, with reference to https://www.ibm.com/products/infosphere-identity-insight, is an advanced identity and social network analysis platform that helps you find vulnerabilities in your organization. It combines recognition algorithms and analytics with event processing capabilities to give you insight into threats and fraudulent activity. By examining data across your enterprise, the solution can uncover relationships and occurrences involving an identified individual or group. If a questionable situation or pattern is detected, the system proactively generates alerts.  However, according to Appellant’s specification this tool merely provides data that is compared to data extracted from the SAR (suspicious activity report) ([0044]). In other words, Appellant has not provided insight as to how the “smart validation program” identifies hidden relationships (something that InfoSphere presumably already did).  
Regarding the rejection under 35 U.S.C. 101 concerning the arguments directed to Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial or legal interactions which includes legal obligations.  The Appellant argues the suspicious activity report is a use case for the claimed invention, and that the claims do not purport to provide legal interactions, nor do they analyze legal requirements for filing a suspicious activity report.  The Examiner respectfully disagrees.  Both of independent claims 1 and 8 specifically use the term “suspicious activity report” throughout the claims.  A suspicious activity report (SAR) is a legal obligation.  Amongst numerous other statutes and regulatory guidance, please see the Bank Secrecy Act and 12 CFR 21.11.  Referring to paragraph [0002] of the specification, the Appellant notes “Embodiments of the present invention disclose a method, computer system, and a computer program product for smart validation of suspicious activity reports.”  Referring to paragraph [0021] of the specification, the Appellant notes “In the realm of financial crimes and fraudulent activity, the managing environments, such as the investigation, mitigation and prosecution of fraud and financial crimes may require accurate reporting. Financial crimes and fraudulent activity may include, for example, wire fraud, money laundering, insurance fraud and transaction fraud.” and “ The advantages of detecting errors in, for example, a suspicious activity report (SAR) or a suspicious transaction report (STR), prior to filing the SAR or the STR with the proper authorities, may avoid large fines and may avoid loss of customer reputation if a client is wrongly accused of fraudulent activity. One other advantage may include feedback providing suggestions that may better complete or provide more accuracy to the SAR or STR.” Regarding the arguments that the features recite actions performed prior to filing the SAR, it is respectfully noted that properly verifying the information in an SAR is one of the requirements imposed on a financial institution in filing a SAR.  All of the features cited in the Appellant’s Brief including ““analyzing and cross-correlating suspicious activity report data with data from a plurality of sources and data in the suspicious activity report to validate or to identify inconsistencies in the suspicious activity report data, wherein the analyzing and the cross- correlating includes,” “using a subject information analysis to extract, cross reference and validate the suspicious activity report data for analysis with the plurality of sources,” “identifying hidden relationships between individuals and organizations in the suspicious activity report data,” “using an ontology-based dependency analysis to detect mutual dependencies, to map relationships within an entity and to determine which ontology to use as pre-conditions for a suspicious activity report data field,” “using a temporal event analysis to extract narrative data from the suspicious activity report and validate identity information with documents from the plurality of sources,” “using audio and video analysis to extract audio data and video data to detect and validate an individual or an entity from the plurality of sources in the suspicious activity report data,” and “applying a weighted algorithm to weigh the temporal event analysis, the audio analysis and the video analysis higher than the ontology-based dependency analysis for contradicting inconsistencies”” are directed to properly verifying the information in an SAR.  Regarding the argument that the above-noted features do not involve “a set of rules for playing a dice game”, “voting, verifying the vote, and submitting the vote for tabulation”, “assigning hair designs to balance head shape” and “a series of instructions of how to hedge risk”, the Examiner agrees.  However, abstract ideas are not limited to these concepts.  Accordingly, it is respectfully submitted that the method of claim 1 and system of claim 8 are clearly directed to complying with a legal obligation and within the groupings of abstract ideas enumerated in the 2019 PEG.  
Regarding the rejection under 35 U.S.C. 101 concerning the arguments directed to Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Appellant, analyzing and cross-correlating suspicious activity report data with data from a plurality of sources and data in the suspicious activity report to validate or to identify inconsistencies in the suspicious activity report data, wherein the analyzing and the cross-correlating includes, using a subject information analysis to extract, cross reference and validate the suspicious activity report data for analysis with the plurality of sources, identifying hidden relationships between individuals and organizations in the suspicious activity report data, using an ontology-based dependency analysis to detect mutual dependencies, to map relationships within an entity and to determine which ontology to use as pre-conditions for a suspicious activity report data field, using a temporal event analysis to extract narrative data from the suspicious activity report and validate identity information with documents from the plurality of sources, using audio and video analysis to extract audio data and video data to detect and validate an individual or an entity from the plurality of sources in the suspicious activity report data, and applying a weighted algorithm to weigh the temporal event analysis, the audio analysis and the video analysis higher than the ontology-based dependency analysis for contradicting inconsistencies do not fall into one of these categories and instead merely invokes the computer as tool to implement the abstract idea without making an improvement to technology as they only gather and analyze information using conventional techniques.  Please see MPEP 2106.05(a).  
Regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It does not appear that the Appellant made any arguments regarding Step 2B in the response filed September 24, 2020 or the Appellant’s Brief filed April 6, 2022.  Regarding independent claims 1 and 8, it is respectfully submitted that these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Fore example, paragraph [0038] of the specification notes “The analysis may be processed using IBM® Counter Fraud Management.”
No arguments were presented regarding the dependent claims. 

For at least the foregoing reasons, it is respectfully submitted that the rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; and claims 1-14 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more be maintained.
Respectfully submitted,
/GH/
Greg Harper, Examiner, Art Unit 3692

Conferees:
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692    

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.